Citation Nr: 1332000	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-34 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for throat pain.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension as secondary to diabetes.

4.  Entitlement to service connection for pulmonary hypertension.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to diabetes.

6.  Entitlement to service connection for an eye disability as secondary to diabetes.

7.  Entitlement to service connection for migraine headaches. 

8.  Entitlement to service connection for restless leg syndrome.

9.  Entitlement to service connection for gastroesophageal reflux disease and hiatal hernia.

10.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to February 1990 and from March 2003 to September 2003, with additional periods in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was remanded in April 2013 in order to provide the Veteran with a hearing.  The Veteran and his spouse testified at a hearing before a Decision Review Officer at the RO in October 2010; a transcript of this hearing has been associated with the record.

This case was remanded in April 2013.  Pursuant to the remand, the Veteran was provided with a hearing before the undersigned Veterans Law Judge at the RO.  A transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, remand is necessary, in part, to clarify the dates of the Veteran's service, and to determine when the Veteran was on active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Three periods of active duty have been confirmed-March 1986 to February 1990, March 2003 to September 2003, and October 2003 to February 2004.  However, it appears from the record and from the Veteran's reports that he had additional periods of active duty.  An April 2004 service treatment record reflects that the Veteran was on active duty at that time.  The Veteran has testified that he was on active duty while stationed at Wright-Patterson Air Force Base in 2004 and 2005.  He indicated that his last period of active duty ended in April 2005.  In addition, it appears from the Veteran's service personnel records that he had additional periods of service, but it is unclear whether these were periods of ACDUTRA or INACDUTRA.  As such, on remand, the Veteran's dates of all service should be confirmed and set forth in a memorandum in the file.

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has contended that he had his tonsils removed in 2003, by a private provider.  These records are not part of the claims file.  On remand, they should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), the Veteran's Air Force reserve unit, and any other appropriate source to obtain a copy of the Veteran's complete Official Military Personnel File (OMPF), including all duty assignments, and verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA. 

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  To the best of its abilities, VA should make a list of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Air Force Reserves.  All records and/or responses received should be associated with the claims file.

2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's tonsil removal in 2003, in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


